ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
AT&T Corp.                                    )      ASBCA No. 61868
                                              )
Under Contract No. HC1013-16-D-0002           )

APPEARANCE FOR THE APPELLANT:                        Paul R. Hahn, Esq.
                                                      General Attorney

APPEARANCES FOR THE GOVERNMENT:                      William E. Brazis, Jr., Esq.
                                                      DISA General Counsel
                                                     Colleen M. Eagan, Esq.
                                                      Trial Attorney
                                                      Defense Information Systems Agency
                                                      Scott Air Force Base, IL

                                ORDER OF DISMISSAL

     Pursuant to the request of the parties in appellant's "NOTIFICATION OF
SETTLEMENT," dated December 20, 2018, this case is hereby DISMISSED WITH
PREJUDICE.

       Dated: December 21, 2018



                                                  J. REID PROUTY
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61868, Appeal of AT&T Corp.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals